
	

113 HR 5521 IH: Urban Flooding Awareness Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5521
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Quigley (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Administrator of the Federal Emergency Management Agency to enter into an agreement
			 with the National Research Council to conduct a study on urban flooding,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Urban Flooding Awareness Act of 2014.
		2.Urban flooding defined
			(a)In generalIn this Act, the term urban flooding means the inundation of property in a built environment, particularly in more densely populated
			 areas, caused by rain falling on increased amounts of impervious surface
			 and overwhelming the capacity of drainage systems, such as storm sewers.
			(b)InclusionsIn this Act, the term urban flooding includes—
				(1)situations in which stormwater enters buildings through windows, doors, or other openings;
				(2)water backup through sewer pipes, showers, toilets, sinks, and floor drains;
				(3)seepage through walls and floors;
				(4)the accumulation of water on property or public rights-of-way; and
				(5)the overflow from water bodies, such as rivers and lakes.
				(c)ExclusionIn this Act, the term urban flooding does not include flooding in undeveloped or agricultural areas.
			3.Urban flooding study
			(a)Agreement with National Research CouncilThe Administrator of the Federal Emergency Management Agency shall enter into an agreement with the
			 National Research Council under which the National Research Council will
			 conduct a study on urban flooding in accordance with the requirements of
			 this section.
			(b)Contents
				(1)General review and evaluationIn conducting the study, the National Research Council shall review and evaluate the latest
			 available research, laws, regulations, policies, best practices,
			 procedures, and institutional knowledge regarding urban flooding.
				(2)Specific issue areasThe study shall include, at a minimum, an examination of the following:
					(A)The prevalence and costs associated with urban flooding events across the United States, with a
			 focus on the largest metropolitan areas and any clear trends in frequency
			 and severity over the past 2 decades.
					(B)The adequacy of existing federally provided flood risk information and the most cost-effective
			 methods and products to identify, map, or otherwise characterize the risk
			 of property damage from urban flooding on a property-by-property basis,
			 whether or not a property is in or adjacent to a 1-percent (100-year)
			 flood plain, and the potential for training and certifying local experts
			 in flood risk characterization as a service to property purchasers and
			 owners and their communities.
					(C)The causes of urban flooding and its apparent increase over the past 20 years, including the
			 impacts of—
						(i)global climate change;
						(ii)increasing urbanization and the associated increase in impervious surfaces; and
						(iii)undersized, deteriorating and otherwise ineffective stormwater infrastructure.
						(D)The most cost-effective strategies, practices, and technologies used to reduce the impacts of urban
			 flooding, with a focus on decentralized, easy-to-install, and low-cost
			 approaches, such as nonstructural and natural infrastructure on public and
			 private property. The examination under this subparagraph shall include an
			 assessment of opportunities for implementing innovative strategies and
			 practices on government-controlled land, such as Federal, State, and local
			 roads, parking lots, alleys, sidewalks, buildings, recreational areas, and
			 open space.
					(E)The role of the Federal Government and State governments, as conveners, funders, and advocates, in
			 spurring market innovations based on public-private-nonprofit
			 partnerships. Such innovations may include smart home technologies for
			 improved flood warning systems connected to high-resolution weather
			 forecast data and Internet- and cellular-based communications systems.
					(F)The most sustainable and effective methods for funding flood risk and flood damage reduction at all
			 levels of government, including—
						(i)the potential for establishing a State revolving fund program for flood prevention projects similar
			 to the revolving fund programs under the Federal Water Pollution Control
			 Act and the Safe Drinking Water Act;
						(ii)stormwater fee programs using impervious surface as the basis for fee rates and providing credits
			 for the installation of flood prevention or other stormwater management
			 features;
						(iii)grant programs; and
						(iv)public-private partnerships.
						(G)Information and education strategies and practices, including nontraditional approaches such as the
			 use of social media, for community leaders, government staff, and property
			 owners on—
						(i)flood risks;
						(ii)flood risk reduction strategies and practices; and
						(iii)the availability and effectiveness of different types of flood insurance policies.
						(H)The relevance of the National Flood Insurance Program and Community Rating System to urban flooding
			 areas outside traditional flood plains, and strategies for broadening
			 coverage and increasing participation under the programs.
					(I)Strategies for protecting downstream communities from the flooding impacts of development in
			 upstream communities, including a review of—
						(i)potential standards for watershed-wide flood protection planning; and
						(ii)the potential establishment of streamlined legal processes for victims of flood damage, to avoid
			 the need for expensive litigation.
						(c)ConsultationThe Administrator of the Federal Emergency Management Agency shall carry out this section in
			 consultation with the Secretary of the Army (acting through the Chief of
			 Engineers), the Secretary of Housing and Urban Development, the
			 Administrator of the Environmental Protection Agency, and State, regional,
			 and local stormwater management agencies, and such other interested
			 parties as the Administrator of the Federal Emergency Management Agency
			 considers appropriate.
			(d)Report to CongressNot later than 3 years after the date of enactment of this Act, the Administrator of the Federal
			 Emergency Management Agency shall submit to the Committee on Financial
			 Services and the Committee on Appropriations of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs
			 and the Committee on Appropriations of the Senate a report containing the
			 findings of the National Research Council based on the results of the
			 study, including recommendations for implementation of strategies,
			 practices, and technologies relating to urban flooding by Congress and the
			 executive branch.
			
